DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5, 6, 8, 9 and 18-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record fail to disclose or teach it obvious to provide the claimed invention absent hindsight or the applicant’s teachings. The applicant’s remarks and arguments filed June 30, 2022 are persuasive and the claim amendments incorporate the subject matter discussed during the interview held June 14, 2022 (summary mailed June 17, 2022). Regarding independent claim 1, although Nien in view of Lin disclose a headrail having recesses for receiving ledge and recesses for receiving a fabric, it would not have been obvious to further provide the combination with a light blocking element as claimed. Although Anderson discloses a light blocking member it would not have been obvious to provide the arrangement of Nien in view of Lin with the arrangement as such modification would interfere with the working parts of the invention and would not allow the recesses to function as intended. Regarding independent claim 18, the closest prior art of record disclose an architecture structure covering having a covering ,operating system, headrail, and slat as claimed, however, the slat is not slidably receivable within the interior of the housing of the headrail with the slat resting on the first and second ledges and the operating system being coupled to the top surface of the slat prior to the slat being received within the interior cavity. The closest prior art of record disclose the slat being slid and received in the cavity but the operating system is not capable of being coupled to the top surface prior to being received, as the arrangements require the operating system being inserted into the housing prior to or after the slat being inserted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 6am-3pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Johnnie A. Shablack/Primary Examiner, Art Unit 3634